 Case 2:20-cv-12618-KM-JBC Document 1 Filed 09/11/20 Page 1 of 28 PageID: 1




Thomas P. Scrivo
O’TOOLE SCRIVO LLC
14 Village Park Road
Cedar Grove, NJ 07009
Telephone: (973) 559-9900
tscrivo@oslaw.com

Dale M. Cendali (pro hac vice forthcoming)
Johanna Schmitt (pro hac vice forthcoming)
KIRKLAND & ELLIS LLP
601 Lexington Avenue
New York, New York 10022
Telephone: (212) 446-4800
dale.cendali@kirkland.com
johanna.schmitt@kirkland.com

Allison W. Buchner (pro hac vice forthcoming)
KIRKLAND & ELLIS LLP
2049 Century Park East
Los Angeles, CA 90067
Telephone: (310) 552-4200
allison.buchner@kirkland.com

Attorneys for Plaintiff Hello Products, LLC


                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY

 HELLO PRODUCTS, LLC,

                    Plaintiff,                CIVIL ACTION NO.:

       v.
                                              COMPLAINT
 UNCONDITIONAL LOVE INC.,
                                              DEMAND FOR JURY TRIAL
                    Defendant.



                                       -1-
 Case 2:20-cv-12618-KM-JBC Document 1 Filed 09/11/20 Page 2 of 28 PageID: 2




      Plaintiff Hello Products, LLC (“Hello”) brings this Complaint against

Unconditional Love Inc. (“Defendant”) for trademark infringement under federal

and state law, unfair competition under federal and state law, and false designation

of origin under federal law, and alleges as follows:

                           NATURE OF THE ACTION

      1.     Hello brings this action to enjoin Defendant’s infringement of Hello’s

distinct and well-known HELLO trademarks and brand name in order to protect

consumers from being confused. Hello is a successful company that makes

thoughtful, responsibly-sourced and cruelty-free oral and personal care products,

including products designed specifically for children. Hello uses “Hello” as its

company name, house mark, and brand name across its entire product line, always

in similar font and lowercase letters. Hello owns multiple trademark registrations

for, and has acquired common law trademark rights in, its HELLO marks in

connection with personal care products.

      2.     In 2019, Defendant launched a line of cruelty-free personal care

products for babies and children under the brand “Hello Bello,” which Defendant

touts as having carefully-crafted, premium ingredients. Defendant also uses other

elements on its packaging to mimic Hello’s logo and branding, including using a

logo with “hello” featured in similar all lower-case font, and for many of its




                                         -2-
 Case 2:20-cv-12618-KM-JBC Document 1 Filed 09/11/20 Page 3 of 28 PageID: 3




products, with white letters written vertically down colored, tapered, pop-close

tubes, as depicted below:




      3.     Defendant’s use of the “Hello Bello” name for its personal care

products, and in conjunction with other Hello intellectual property and branding

elements, creates consumer confusion and association with Hello. In fact, there

have already been multiple instances of actual confusion among consumers and the

public. The parties’ products are sold in the same stores and to a similar group of

consumers—those who value premium, cruelty-free products containing

responsibly-sourced and curated ingredients offered at affordable prices.

      4.     Thus, Hello asserts these claims, seeking (1) injunctive relief to

protect consumers from being misled into thinking that Hello is the source of, or is

affiliated with, Defendant’s products, and purchasing Defendant’s products under

the mistaken belief that they are part of Hello’s line of high-quality personal care



                                         -3-
 Case 2:20-cv-12618-KM-JBC Document 1 Filed 09/11/20 Page 4 of 28 PageID: 4




products, and (2) monetary relief to compensate Hello for the harm it has suffered,

is suffering and will continue to suffer as a result of Defendant’s infringement.

                                      PARTIES

      5.     Plaintiff, Hello Products, LLC, is a limited liability company

organized and existing under the laws of the State of Delaware, with its principal

place of business at 363 Bloomfield Avenue, Suite 2D, Montclair, New Jersey

07042.

      6.     Upon information and belief, Defendant, Unconditional Love Inc., is a

corporation organized and existing under the laws of the State of Delaware, with

its principal place of business located at 17383 Sunset Blvd., Suite B200, Pacific

Palisades, California 90272.

                          JURISDICTION AND VENUE

      7.     This action arises under the federal Lanham Act, 15 U.S.C. § 1051, et

seq., and the related laws of the State of New Jersey. This Court has jurisdiction

over the subject matter of this action pursuant to 15 U.S.C. § 1121 and 28 U.S.C.

§§ 1331, 1338(a) and (b). Further, this Court has supplemental jurisdiction over

Hello’s state-law claims pursuant to 28 U.S.C. § 1367(a) because those claims are

substantially related to Hello’s federal claims.

      8.     This Court has personal jurisdiction over Defendant and venue is

proper in this district pursuant to 28 U.S.C. § 1391 because Hello is located in and


                                         -4-
 Case 2:20-cv-12618-KM-JBC Document 1 Filed 09/11/20 Page 5 of 28 PageID: 5




is being harmed in this district, because, upon information and belief, Defendant

conducts business and sells its products in this district, ships to all states in the

United States, including New Jersey, and sells its products in retail establishments,

including Walmart in New Jersey, and/or because the activities about which Hello

complains have taken place, and are continuing to take place in this district.

                             FACTUAL ALLEGATIONS
             Hello and its Cruelty-Free, Thoughtfully-Designed, and
                          Responsibly-Sourced Products

      9.     Hello sells dozens of unique personal care products for babies,

toddlers, and adults, including toothpastes, mouthwashes, teething gels, and

toothbrushes. As reflected by its name, “Hello” is a “naturally friendly™”

company, started by a small group of entrepreneurs committed to making the world

a friendlier place and seeking to develop products that utilize thoughtful,

responsibly-sourced ingredients, are never tested on animals, and are sold with fun,

witty and honest labeling.

      10.    Since it entered the market in 2013, Hello has established a significant

and loyal consumer base across the United States with annual sales of its products

in the tens of millions of dollars. Hello’s products are currently available in over

44,000 brick-and-mortar stores, including at CVS, Target, and Walmart, as well as

through online marketplaces like Amazon, iHerb, Thrive Market, and Grove

Collaborative.

                                           -5-
 Case 2:20-cv-12618-KM-JBC Document 1 Filed 09/11/20 Page 6 of 28 PageID: 6




      11.    Hello has expended many millions of dollars over the years

developing, advertising and promoting its HELLO-branded products throughout

the United States.

      12.    Hello’s efforts have paid off. Hello has generated billions of media

impressions and received extensive third-party acclaim, including features in

national publications such as Glamour, Cosmopolitan, Forbes, Allure, Shape, Us

Weekly, GQ, Vogue, SELF, Business Insider, BET, Family Circle, OK!, Men’s

Health, Women’s Health and Elle, among others.

      13.    Hello’s products have also received numerous awards, including

awards for “The Best Green Beauty of 2020,” “Plastic-Free Innovation,” “A-List

Beauty Award,” “The 42 Best Grooming Products of 2018,” and “Clean Beauty

Award Winner.”

      14.    Hello’s resounding success ultimately led to its acquisition by the

multinational consumer products brand, the Colgate-Palmolive Company, in

January 2020. Since its inception, Hello has consistently invested in new product

development and has already begun to expand beyond oral care products. Hello’s

collaboration with and the support of its new parent company will undoubtedly

enable (and accelerate) Hello’s continued geographic and product line expansion

and market growth.




                                        -6-
 Case 2:20-cv-12618-KM-JBC Document 1 Filed 09/11/20 Page 7 of 28 PageID: 7




                       Hello’s Distinctive HELLO Trademarks

      15.    Hello is the owner of various trademark registrations for HELLO and

other HELLO-formative marks, including U.S. Trademark Registration Nos.

5,991,883; 5,710,108; 4,408,644; 4,983,414; 5,991,533; 5,991,885; 5,710,107;

4,998,456; and 4,384,201. Hello’s trademark registrations for its Hello and Hello-

Formative Marks (collectively, the “HELLO Marks”) are set forth below:

 Registration               Mark                            Description
  Number

 5,991,883                                       First Use Date: 2012
                                                 Registration Date: February 18,
                                                 2020
                                                 Goods & Services: Medicated
                                                 mouthwash, medicated toothpaste,
                                                 medicated mouth rinse

 5,710,108                                       First Use Date: January 2019
                                                 Registration Date: March 26,
                                                 2019
                                                 Goods & Services: Dental floss


 4,408,644                                       First Use Date: March 1, 2013
                                                 Registration Date: September 24,
                                                 2013
                                                 Goods & Services: Mouthwash,
                                                 breath freshener, toothpaste, non-
                                                 medicated mouth rinse.




                                        -7-
Case 2:20-cv-12618-KM-JBC Document 1 Filed 09/11/20 Page 8 of 28 PageID: 8




4,983,414                                  First Use Date: March 1, 2013
                                           Registration Date: June 21, 2016
                                           Goods & Services: Toothbrushes




5,991,533                                  First Use Date: December 1, 2017
                                           Registration Date: February 18,
                                           2020

                                           Goods & Services: Non-medicated
                                           mouthwash;
                                           Medicated mouthwash

5,991,885                                  First Use Date: 2012
                                           Registration Date: February 18,
                                           2020
                                           Goods & Services: Medicated
                                           mouthwash, medicated toothpaste,
                                           medicated mouth rinse

5,710,107                                  First Use Date: January 1, 2019
                                           Registration Date: March 26, 2019
                                           Goods & Services: Dental Floss


4,998,456                                  First Use Date: March 1, 2013
                                           Registration Date: July 12, 2016
                                           Goods & Services: Mouthwash,
                                           breath freshening sprays, breath
                                           mints for use as a breath freshener,
                                           breath freshener, toothpaste, breath
                                           freshening confectionery, namely,
                                           breath mints, candy and gum; non-
                                           medicated mouth rinse;
                                           Toothbrushes



                                   -8-
 Case 2:20-cv-12618-KM-JBC Document 1 Filed 09/11/20 Page 9 of 28 PageID: 9




4,384,201                                        First Use Date: March 1, 2013
                                                 Registration Date: August 13, 2013
                                                 Goods & Services: Mouthwash,
                                                 breath mints for use as a breath
                                                 freshener, breath freshener,
                                                 toothpaste, breath freshening
                                                 confectionery, namely, breath mints,
                                                 non-medicated mouth rinse


     16.     In addition, Hello has pending trademark applications for other

HELLO and HELLO-formative marks, including the following:

 US Serial                 Mark                            Description
 Number

90,090,392                                     Application Filing Date: August 3,
                                               2020
                                               Goods & Services: Non-medicated
                                               toothpaste, non-medicated
                                               mouthwash



88,771,114                                     Application Filing Date: January 23,
                                               2020
                                               Goods & Services: Lip balm; soap;
                                               deodorant, anti-perspirant;
                                               dentifrices; mouthwash; breath
                                               sprays; breath freshener; toothpaste;
                                               dissolvable breath strips and tablets;
                                               non-medicated mouth rinse; non-
                                               medicated breath freshening strips
                                               and tablets; tooth whitener, tooth
                                               whitening preparations;
                                               Articles for dental cleaning
                                               purposes; dental floss, dental floss
                                               picks for personal use; toothbrushes;
                                               electric toothbrushes;
                                        -9-
Case 2:20-cv-12618-KM-JBC Document 1 Filed 09/11/20 Page 10 of 28 PageID: 10




 US Serial              Mark                            Description
 Number

                                            Breath freshening mints; breath
                                            freshening gum
88,657,943                                  Application Filing Date: October
                                            17, 2019
                                            Goods & Services: Refill containers
                                            sold filled with toothpaste; non-
                                            medicated solid toothpaste tablets;
                                            non-medicated solid mouthwash
                                            tablets; deodorants and
                                            antiperspirants for personal use;
                                            Dental flossers, dental floss
                                            dispensers, heads for electric
                                            toothbrushes, heads for manual
                                            toothbrushes;
                                            Administration of a discount
                                            program for enabling participants to
                                            obtain discounts on goods and
                                            services through use of a discount
                                            membership card; Administration of
                                            a discount program for enabling
                                            participants to obtain discounts on
                                            dental and oral care goods and
                                            dental and oral care services through
                                            use of a discount membership card;
                                            Subscription-based order fulfillment
                                            services in the field of oral care
                                            products;
                                            Dental care center services




                                   - 10 -
Case 2:20-cv-12618-KM-JBC Document 1 Filed 09/11/20 Page 11 of 28 PageID: 11




87,470,718                                  Application Filing Date: May 31,
                                            2017
                                            Goods & Services: Medicated
                                            mints; medicated gum



88,771,099                                  Application Filing Date: January 23,
                                            2020
                                            Goods & Services: Lip balm; bar
                                            soap; anti-perspirant; breath
                                            freshening sprays; breath freshening
                                            preparations for personal hygiene;
                                            dissolvable breath strips and tablets,
                                            namely, breath freshening strips and
                                            non-medicated breath freshening
                                            tablets; non-medicated breath
                                            freshening strips and tablets; tooth
                                            whitener, namely, strips, tooth
                                            whitening preparations; deodorant
                                            for personal use, dentifrices;
                                            mouthwash, not for medical
                                            purposes; toothpaste; non-medicated
                                            mouth rinse; tooth whitener,
                                            namely, pastes, tablets and rinses;
                                            Electric toothbrushes; dental floss,
                                            dental floss picks for personal use;
                                            toothbrushes;
                                            Breath freshening mints; breath
                                            freshening gum
88,687,539                                  Application Filing Date: November
                                            11, 2019
                                            Goods & Services: Breath
                                            freshening tablets, namely, breath
                                            freshening preparations for personal
                                            hygiene




                                   - 11 -
Case 2:20-cv-12618-KM-JBC Document 1 Filed 09/11/20 Page 12 of 28 PageID: 12




88,657,952                                  Application Filing Date: October
                                            17, 2019
                                            Goods & Services: Refill containers
                                            sold filled with toothpaste; non-
                                            medicated solid toothpaste tablets;
                                            non-medicated solid mouthwash
                                            tablets; deodorants and
                                            antiperspirants for personal use;
                                            Dental flossers, dental floss
                                            dispensers, heads for electric
                                            toothbrushes, heads for manual
                                            toothbrushes;
                                            Administration of a discount
                                            program for enabling participants to
                                            obtain discounts on goods and
                                            services through use of a discount
                                            membership card; Administration of
                                            a discount program for enabling
                                            participants to obtain discounts on
                                            dental and oral care goods and
                                            dental and oral care services through
                                            use of a discount membership card;
                                            Subscription-based order fulfillment
                                            services in the field of oral care
                                            products;
                                            Dental care center services
87,847,074                                  Application Filing Date: March 23,
                                            2018
                                            Goods & Services: Toothpaste
87,470,712                                  Application Filing Date: May 31,
                                            2017
                                            Goods & Services: Medicated
                                            mints; medicated gum




                                   - 12 -
Case 2:20-cv-12618-KM-JBC Document 1 Filed 09/11/20 Page 13 of 28 PageID: 13




      17.    The registrations set forth above constitute prima facie evidence of

Hello’s ownership of and exclusive rights to use the HELLO Marks in connection

with the goods and services recited in the registrations.

      18.    Hello also owns and has maintained common law rights to the

HELLO Marks by virtue of its bona fide use in commerce of the mark throughout

the United States.

      19.    Through Hello’s continuous use of the HELLO Marks since 2013 and

as a result of Hello’s substantial marketing and promotional efforts, the substantial

sales of its HELLO-branded products, and the third party acclaim and attention

Hello and its products have earned, Hello has developed a strong name and

reputation among customers, and its HELLO Marks enjoy extensive goodwill and

consumer recognition in the United States.

                      Defendant’s Use of Infringing Marks

      20.    In 2019, Defendant launched a line of personal care products using the

“Hello Bello” brand name, along with a logo and packaging that are confusingly

similar to the HELLO Marks and Hello’s branding.

      21.    Defendant’s Hello Bello-branded products are complementary and

closely related to Hello’s products, and are within the zone of natural expansion of

Hello’s products. Indeed, both Defendant and Hello sell personal care products,

including products geared toward babies and children.


                                         - 13 -
Case 2:20-cv-12618-KM-JBC Document 1 Filed 09/11/20 Page 14 of 28 PageID: 14




      22.    Like Hello, Defendant promotes its line of personal care products as

being carefully crafted with thoughtfully-chosen ingredients, friendly to the planet

and never tested on animals. Defendant also touts its products (and packaging) as

being fun with transparent and honest labeling. For example, Defendant says it

“avoid[s] ‘bad stuff,’” has “[t]houghtful [i]ngredients,” prioritizes plant-based

ingredients and “use[s] non-GMO, organic, and even local” ingredients.

      23.    Defendant’s products are currently sold online through Defendant’s

website (www.hellobello.com) and Amazon, as well as through national retailers,

including CVS and Walmart, where Hello’s products are also available.

      24.    In addition to using the “Hello Bello” brand name, which is

confusingly similar to the HELLO Marks, as shown in the exemplary side-by-side

images in Paragraph 2, supra, and below, Defendant also mimics Hello’s product

logo and Hello’s simple, but bright and fun packaging, including by using similar

fonts in all lowercase lettering, often printed vertically down the product:




                                        - 14 -
Case 2:20-cv-12618-KM-JBC Document 1 Filed 09/11/20 Page 15 of 28 PageID: 15




  Hello’s Blue Raspberry Fluoride            Defendant’s Everywhere Balm
        Toothpaste for Kids




 Hello’s Watermelon Fluoride-Free       Defendant’s Watermelon Shampoo
         Toothpaste for Kids                 & Body Wash for Kids




                                    - 15 -
Case 2:20-cv-12618-KM-JBC Document 1 Filed 09/11/20 Page 16 of 28 PageID: 16




      25.    Defendant’s use of the “Hello Bello” brand name in connection with

its personal care products, particularly in conjunction with a logo and packaging

that are similar to that used by Hello, is likely to cause consumer confusion with

Hello, its HELLO-branded products and the HELLO Marks.

            Defendant’s Activities Have Caused Actual Confusion, Which
            Defendant Has Refused to Ameliorate, and Have Harmed Hello

      26.    Defendant’s infringement has already caused actual confusion among

consumers and the public. Hello has received various communications indicating

that consumers falsely believe its HELLO-branded products and Defendant’s

“Hello Bello” products are affiliated and/or associating the two because of the

common names, logos, and packaging.

      27.    For example, one consumer complained to Hello about one of

Defendant’s products, stating: “I purchased your HELLO LAVENDER

SANITIZER & I can’t use it the smell is horrific & actually makes me & my

coworkers nauseous when/if we use it.” Multiple consumers have posted on social

media that they “use Hello Bello toothpaste” or mouthwash (all referring to Hello’s

HELLO-branded products). Another consumer posted about a negative experience

with Hello’s diapers, though diapers are a product that Defendant, not Hello, sells.

Other consumers on social media even encouraged boycotting Hello’s products

after Defendant’s founders made public statements regarding vaccines with which

those consumers disagreed.
                                        - 16 -
Case 2:20-cv-12618-KM-JBC Document 1 Filed 09/11/20 Page 17 of 28 PageID: 17




      28.    Actual confusion has also occurred in press about Defendant. For

example, a USA TODAY article published on February 25, 2019, incorrectly listed

one of Hello’s toothpastes in a list of Defendant’s products, as highlighted below:




Defendant even linked to this article on the Press page of its website, without doing

anything to correct the mistake or ameliorate the confusion.




                                        - 17 -
Case 2:20-cv-12618-KM-JBC Document 1 Filed 09/11/20 Page 18 of 28 PageID: 18




      29.    In an attempt to stop the confusion occurring in the marketplace, in

early 2020, Hello contacted Defendant and asked that Defendant cease use of

Hello’s intellectual property. Defendant refused to stop using the “Hello Bello”

name or to take any action to ameliorate consumer confusion.

      30.    Defendant has filed several applications to register “HELLO BELLO”

as a trademark for use in connection with personal care products, including baby

products, body wash, bath soaps, antibacterial hand soaps, hand sanitizers, sun-

block, and skin lotions. For example, Defendant filed with the USPTO App. Ser.

No. 87/953,005 to register the following stylized mark:




      31.    Hello already filed Notices of Opposition against Defendant’s

trademark applications (Opposition Nos. 91255416 and 91256461) on the basis

that there is a likelihood of confusion between Defendant’s applied-for “Hello

Bello” marks and the HELLO Marks. These opposition proceedings will be

suspended pending final disposition of this civil action.

      32.    Upon information and belief, Defendant was aware of Hello’s prior

rights in the HELLO Marks and other HELLO intellectual property before

                                        - 18 -
Case 2:20-cv-12618-KM-JBC Document 1 Filed 09/11/20 Page 19 of 28 PageID: 19




selecting and using the “Hello Bello” brand name, logo, and product packaging,

and has acted willfully in creating, marketing and selling its Hello Bello-branded

products despite knowing full well that it had never sought, let alone obtained,

authorization to use Hello’s valuable intellectual property.

      33.    Defendant’s use of the HELLO Marks has damaged and irreparably

injured Hello, and, if permitted to continue, will further damage and irreparably

injure Hello, including its reputation and the goodwill associated with the HELLO

Marks. Defendant’s use of the HELLO Marks, particularly in combination with a

logo and other branding elements that mimic HELLO-branded products, is also

detrimental to the public’s interest in being free from confusion as to the source,

sponsorship, and/or affiliation of the parties’ respective products.

                                     COUNT I

       Trademark Infringement Under Section 32(a) of the Lanham Act
                          (15 U.S.C. § 1114(a))

      34.    Hello repeats and re-alleges the allegations set forth in all other

Paragraphs contained in this Complaint as if fully set forth herein.

      35.    Hello has prior rights over Defendant in and to the HELLO Marks in

the United States by virtue of its use of the HELLO Marks in interstate commerce

and as evidenced by Hello’s federal trademark registrations, as listed in Paragraph

15.

      36.    The HELLO Marks are valid, subsisting, and used in commerce.

                                         - 19 -
Case 2:20-cv-12618-KM-JBC Document 1 Filed 09/11/20 Page 20 of 28 PageID: 20




        37.   Defendant’s use of the “Hello Bello” brand name is confusingly

similar to Hello’s HELLO Marks, and Defendant’s use of a logo and other

branding elements that mimic those used for HELLO-branded products further

exacerbates consumer confusion.

        38.   Without Hello’s consent, Defendant has used, and continues to use in

commerce, the HELLO Marks, as described above, in connection with the offering,

sale, distribution, and advertising of personal care products, which is likely to

cause confusion, or to cause mistake, or to deceive, in violation of Section 32 of

the Lanham Act, 15 U.S.C. § 1114.

        39.   Upon information and belief, Defendant had actual and/or

constructive knowledge of Hello’s rights prior to using the “Hello Bello” brand

name.

        40.   Upon information and belief, the actions of Defendant described

above have at all times relevant to this action been willful.

        41.   As a direct and proximate result of the actions of Defendant alleged

above, Hello has been damaged and will continue to be damaged.

        42.   As a result of Defendant’s acts, Hello has suffered damages in an

amount to be determined.




                                         - 20 -
Case 2:20-cv-12618-KM-JBC Document 1 Filed 09/11/20 Page 21 of 28 PageID: 21




      43.    Hello has also suffered irreparable injury as a result of Defendant’s

aforementioned acts of infringement, and, unless Defendant’s infringement is

enjoined by the Court, Hello will continue to suffer irreparable harm.

      44.    Hello has no adequate remedy at law and is entitled to an injunction

restraining Defendant from engaging in further acts of infringement.

                                     COUNT II
       Trademark Infringement, False Designation of Origin and Unfair
          Competition Under Section 43(a)(1)(A) of the Lanham Act
                        (15 U.S.C. § 1125(a)(1)(A))

      45.    Hello repeats and re-alleges the allegations set forth in all other

Paragraphs contained in this Complaint as if fully set forth herein.

      46.    Defendant uses in commerce the “Hello Bello” brand name. Such use

is confusingly similar to Hello’s Registered HELLO Marks, and Defendant’s use

of a logo and other branding elements that mimic those used for HELLO-branded

products further exacerbates consumer confusion.

      47.    Defendant’s actions are likely to cause confusion, mistake, or

deception as to the origin, sponsorship, or approval of the products and services

and commercial activities of Defendant, and thus constitute trademark

infringement, false designation of origin and unfair competition with respect to the

HELLO Marks, in violation of Section 43(a)(1)(A) of the Lanham Act, 15 U.S.C. §

1125(a)(1)(A).


                                         - 21 -
Case 2:20-cv-12618-KM-JBC Document 1 Filed 09/11/20 Page 22 of 28 PageID: 22




      48.    Upon information and belief, Defendant had actual and/or

constructive knowledge of Hello’s rights in the HELLO Marks prior to using the

“Hello Bello” brand name. Upon information and belief, the actions of Defendant

described above have at all times relevant to this action been willful.

      49.    As a direct and proximate result of the actions of Defendant alleged

above, Hello has been damaged and will continue to be damaged.

      50.    As a result of Defendant’s acts, Hello has suffered damages in an

amount to be determined.

      51.    Hello has also suffered irreparable injury as a result of Defendant’s

aforementioned acts of infringement, false designation of origin, and unfair

competition, and, unless Defendant’s infringement is enjoined by the Court, Hello

will continue to suffer irreparable harm.

      52.    Hello has no adequate remedy at law and is entitled to an injunction

restraining Defendant from engaging in further acts of infringement, false

designation of origin, and unfair competition.

                                     COUNT III
         Statutory Unfair Competition (N.J. Stat. Ann. § 56:4-1 et seq.)

      53.    Hello repeats and re-alleges the allegations set forth in all other

Paragraphs contained in this Complaint as if fully set forth herein.




                                         - 22 -
Case 2:20-cv-12618-KM-JBC Document 1 Filed 09/11/20 Page 23 of 28 PageID: 23




      54.       By reason of the foregoing, Defendant has been, and is, engaged in

unlawful, unfair, and/or fraudulent business practices in violation of N.J. Stat. Ann.

§ 56:4-1 et seq.

      55.       Defendant’s acts complained of herein have damaged and will

continue to damage Hello irreparably and, unless restrained, will continue to

damage and cause irreparable injury to Hello’s goodwill and reputation. Hello has

suffered damage to its goodwill and reputation in the marketplace that money

cannot compensate.

      56.       Pursuant to N.J. Stat. Ann. § 56:4-2, Hello is entitled to injunctive

relief and recovery of all direct and indirect damages, trebled within the discretion

of the court.

                                        COUNT IV

                           Common Law Unfair Competition

      57.       Hello repeats and re-alleges the allegations set forth in all other

Paragraphs contained in this Complaint as if fully set forth herein.

      58.       By reason of the foregoing, Defendant has been, and is, engaged in

acts of unfair competition in violation of the common law.

      59.       Defendant’s acts complained of herein have damaged and will

continue to damage Hello irreparably. Hello has suffered damage to its goodwill

and reputation in the marketplace that money cannot compensate.


                                            - 23 -
Case 2:20-cv-12618-KM-JBC Document 1 Filed 09/11/20 Page 24 of 28 PageID: 24




      60.    Due to Defendant’s actions alleged herein, Hello has no adequate

remedy at law and is entitled to an injunction restraining Defendant from engaging

in further acts of unfair competition.

                                     COUNT V
              New Jersey Common Law Trademark Infringement

      61.    Hello repeats and re-alleges the allegations set forth in all other

Paragraphs contained in this Complaint as if fully set forth herein.

      62.    Defendant’s actions as alleged herein constitute trademark

infringement in violation of New Jersey common law.

      63.    Defendant’s use of the HELLO Marks is likely to cause consumer

confusion as to whether Defendant’s products originate from Hello or are

associated, affiliated, or connected with or approved or sponsored by Hello.

Defendant’s use of logos and packaging that further mimic that used for Hello’s

products further exacerbates the likelihood of consumer confusion.

      64.    As a direct and proximate result of Defendant’s wrongful acts, Hello

has suffered and continues to suffer and/or is likely to suffer damages to its

business reputation and goodwill. Defendant will continue to use, unless restrained,

Hello’s valuable HELLO Marks and will cause irreparable damage to Hello. Hello

has no adequate remedy at law and is entitled to an injunction restraining

Defendant, its officers, agents, and employees, and all persons acting in concert


                                         - 24 -
Case 2:20-cv-12618-KM-JBC Document 1 Filed 09/11/20 Page 25 of 28 PageID: 25




with Defendant, from engaging in further uses of the HELLO Marks or any

confusingly similar variations thereof.

                              PRAYER FOR RELIEF

      WHEREFORE, Hello demands trial by jury, and respectfully prays that the

Court enter judgment in its favor on each and every claim for relief set forth above

and award it relief including, but not limited to, the following:

   A. An Order declaring that Defendant’s use of the HELLO Marks infringes

Hello’s Mark and constitutes unfair competition and unfair trade practices under

federal and/or state law, as detailed above;

   B. An injunction permanently enjoining Defendant and its employees, officers,

directors, principals, subsidiaries, parents, affiliates, related companies, brokers,

agents, and all persons in active concert or participation with it:

      (i)    From using anywhere in the United States, applying to register in the

             United States, or maintaining a registration in the United States for

             HELLO Marks, or any other trademark that is confusingly similar tos

             the HELLO Marks; and


      (ii)   From representing by any means whatsoever, directly or indirectly,

             that Defendant, any products or services offered by Defendant, or any

             activities undertaken by Defendant, are associated or connected in any

             way with Hello;

                                          - 25 -
Case 2:20-cv-12618-KM-JBC Document 1 Filed 09/11/20 Page 26 of 28 PageID: 26




   C. An Order directing Defendant to cancel all placement of any advertising in

any media or format bearing or displaying any designs, logos, or marks that are

confusingly similar to the HELLO Marks;

   D. An Order directing Defendant to file with this Court and serve on Hello’s

attorneys, thirty (30) days after the date of entry of any injunction, a report in

writing and under oath setting forth in detail the manner and form in which it has

complied with the court’s injunction;

   E. An Order requiring Defendant to account for and pay to Hello any and all

profits arising from the foregoing acts of infringement, false designation of origin,

and unfair competition, and increasing such profits for payment to Hello in

accordance with 15 U.S.C. § 1117 and other applicable laws;

   F. An Order requiring Defendant to pay Hello compensatory damages in an

amount as yet undetermined caused by the foregoing acts of infringement, false

designation of origin, false advertising, and unfair competition, and trebling such

compensatory damages for payment to Hello in accordance with 15 U.S.C. § 1117

and other applicable laws;

   G. An Order requiring Defendant to pay Hello’s costs and attorney’s fees in this

action pursuant to 15 U.S.C. § 1117 and other applicable laws.

   H. Other relief as the Court may deem appropriate.




                                         - 26 -
Case 2:20-cv-12618-KM-JBC Document 1 Filed 09/11/20 Page 27 of 28 PageID: 27




                            DEMAND FOR JURY TRIAL

       Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Hello demands

trial by jury in this action of all issues triable by jury in this matter.



 Dated: September 11, 2020                  /s/ Thomas P. Scrivo
                                            Thomas P. Scrivo
                                            O’TOOLE SCRIVO LLC
                                            14 Village Park Road
                                            Cedar Grove, NJ 07009
                                            Telephone: (973) 559-9900
                                            tscrivo@oslaw.com

                                            Dale M. Cendali (pro hac vice
                                            forthcoming)
                                            Johanna Schmitt (pro hac vice
                                            forthcoming)
                                            KIRKLAND & ELLIS LLP
                                            601 Lexington Avenue
                                            New York, New York 10022
                                            Telephone: (212) 446-4800
                                            dale.cendali@kirkland.com
                                            johanna.schmitt@kirkland.com

                                            Allison W. Buchner (pro hac
                                            vice forthcoming)
                                            KIRKLAND & ELLIS LLP
                                            2049 Century Park East
                                            Los Angeles, CA 90067
                                            Telephone: (310) 552-4200
                                            allison.buchner@kirkland.com

                                            Attorneys for Plaintiff
                                            Hello Products, LLC




                                           - 27 -
Case 2:20-cv-12618-KM-JBC Document 1 Filed 09/11/20 Page 28 of 28 PageID: 28




                 LOCAL CIVIL RULE 11.2 CERTIFICATION

      Pursuant to L. Civ. R. 11.2, the undersigned attorneys for Plaintiff, Hello

Products LLC, certifies that, to the best of their knowledge, the matters in

controversy in this federal action are not the subject of any other action pending in

any court or of any arbitration or administrative proceeding, other than two matters

currently before the Trademark Trial and Appeal Board (Opposition Nos. 91255416

and 91256461) which, upon the filing of this Complaint, will be suspended pending

final disposition of this civil action, pursuant to TBMP 510.02(a).


                CERTIFICATION OF NON-ARBITRABILITY

      Pursuant to Local Civil Rules 201.1(d)(2) and 201.1(e)(6), the undersigned

attorneys for Plaintiff, Hello Products LLC, certify that this action is not eligible for

arbitration under Local Civil Rule 201.1 because the relief sought in the Complaint

primarily consists of a demand for preliminary and permanent injunctive relief and

involves substantial issues of federal trademark law, among others.


                                         O’TOOLE SCRIVO LLC
                                         Attorneys for Plaintiff
                                         Hello Products LLC

                                         By: /s/ Thomas P. Scrivo
                                                Thomas P. Scrivo

Dated: September 11, 2020



                                         - 28 -
